DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 02/05/2021, with respect to claims 7-10 and 12 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 7-10 and 12 are allowed.
Regarding claim 7, the specific limitation of “a first tubular portion (523) that projects from a surface of the arc-shape tube (521) toward the stator coil end (42A) of each unit coil (42), the first tubular portion (523) having therein a second refrigerant passage communicating with the first refrigerant passage such that the refrigerant passes from the first refrigerant passage through the second refrigerant passage, and then is discharged from a tip end of the first tubular portion (523) toward the stator coil end (42A) of each unit coil (42)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 8-10 and 12 are allowable for depending upon claim 7.

    PNG
    media_image1.png
    626
    525
    media_image1.png
    Greyscale

	The closest prior art Takenaka (US 2010/0045125) discloses an oil jacket (1) which has an arc-shaped jacket, but fails to disclose a tubular portion projecting from the oil jacket towards the stator coil end (CE).

    PNG
    media_image2.png
    702
    582
    media_image2.png
    Greyscale

El-Antably (US 6,579,202) discloses an arc-shaped spray ring (116) with apertures (130), but fails to disclose the spray ring being opposed to an axial end of a stator coil end and a tubular portion projecting from the spray ring.

    PNG
    media_image3.png
    560
    690
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mcbride et al. (US 10,892,668): a spray bar (78) opposed to a stator (74) on an axial end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834